  Case 2:20-cv-00221-Z-BR Document 52 Filed 08/26/21                     Page 1 of 8 PageID 408



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION


PANHANDLE EASTERN PIPE LINE CO.,                   §
LP, a Delaware Limited Partnership,                §
                                                   §
                                                   §
         Plaintiff,                                §
                                                   §
V.                                                 §            No. 2:20-CV-221-Z
                                                   §
JOCELYN GRAY, et al.,                              §
                                                   §
         Defendants,                               §

                           MEMORANDUM OPINION AND ORDER

         Before this Court are Plaintiffs Motion for Summary Judgement, Brief in Support, and

Appendix, filed on June 9, 2020. By this motion, Plaintiff moves for summary judgement on its

Complaint against all named defendants and for a judgment which (1) confirms Plaintiffs

authority to condemn the easement on the Property sought by its Complaint; (2) determines that

the amount of just compensation payable for the easement on the Property sought by Plaintiff is

$1,080.00, which shall be paid into the Clerk of the Court; and (3) awards Plaintiff an easement

on the Property on the terms of the instrument attached to Panhandle's Complaint as Exhibit 2.

For the reasons stated below, the Court GRANTS Plaintiffs Motion for Summary Judgement in

its entirety.

        BACKGROUND

        The facts in this case are undisputed and this Court adopts the facts presented by the

Plaintiff in its Brief. Brief at 6-12. Plaintiff is a natural gas company as defined by 15 U.S.C. § 717.

Plaintiff is also the holder of a certificate of public convenience and necessity ("Certificate") issued

by the Federal Power Commission, now known as the Federal Energy Regulatory Commission.
    Case 2:20-cv-00221-Z-BR Document 52 Filed 08/26/21                 Page 2 of 8 PageID 409



Plaintiff App'x, Exhibit 1 at 007-008. This certificate not only permits Panhandle - the successor

of the original holder of the certificate, Panhandle Eastern Pipeline Company -      to own, operate,

and maintain a measurement and regulation station on a tract of land in Hansford County, Texas,

but declares it a matter of public convenience and necessity. Id. at 007, 010-023.

         Plaintiff has operated and maintained this station under a lease recorded May 8, 2008.

Plaintiff App'x Exhibit 3 at 55-56. This lease has expired. Id. Panhandle has since made several

attempts to purchase an easement to this property from Defendant Jocelyn Gray ("Gray") but has

been unsuccessful. Id. Plaintiff commissioned an independent appraiser to value the easement. Id.

at 7. This appraiser has most recently valued the easement at $1,080.00 as of October 2, 2020.

Plaintiff App'x, Exhibit 4 at 64-114.

         Defendant Jocelyn Gray is the only current record fee simple owner in the property.

Plaintiff App'x, Exhibit 3 at 056. Plaintiff has named other defendants in this suit because of their

non-fee interest in the property: Eagle Exploration Co., North Plains Electric Cooperative, Inc.,

Laredo Petroleum, John Briggs, Southwestern Bell Telephone Company, Transwestern Pipeline

Company, Ana-Tok Exploration Co., and Caddis Resources, LLC. Id. at 57. Additionally, Plaintiff

named the property itself and unknown owners as defendants in this lawsuit as required by Fed. R.

Civ. P. 71.1. These parties have been served by publication, effective March 25, 2021. Plaintiff

App'x, Exhibit 6 at 122-129.

         Each of these parties has been served in an appropriate manner: Gray, 1 Eagle Exploration

Co.,2 North Plains Electric Cooperative, Inc.,3 Laredo Petroleum, 4 , John Briggs, 5 Southwestern




1 Plaintiff App 'x, Exhibit 7 at 131, 133- 136
2 Jd. at 131, 137-140
3 Id. at 132, 141-144

4 Jd. at 132, 145-148
5 Plaintiff App'x, Exhibit 9 at 155, 157-160




                                                 2
    Case 2:20-cv-00221-Z-BR Document 52 Filed 08/26/21                Page 3 of 8 PageID 410



Bell Telephone Company, 6 Transwestem Pipeline Company,7 Ana-Tok Exploration Co.,8 Caddis

Resources, LLC, 9 and all other Unknown Owners. 10

         All Defendants in this matter have either been defaulted or dismissed. Defendants Gray,

Eagle Exploration Co., North Plains Electric Cooperative, Inc., and Laredo Petroleum failed to

timely appear and respond to Plaintiffs Complaint and the Clerk entered default on November 16,

2020. 11 John Briggs also failed to timely appear and respond, and the Clerk entered default on

December 8, 2020. 12 Caddis Resources, LLC and Unknown Owners -           served by publication -

both failed to timely appear and respond, and the Clerk entered default. 13

         Southwestern Bell Telephone Company responded in a timely manner but stipulated to its

dismissal and was dismissed by the Court. 14 Similarly, Transwestern Pipeline Company stipulated

to its dismissal and was dismissed by order of the Court. 15 Ana-Tok Exploration Co. also stipulated

to its dismissal and was dismissed by order of the Court. 16

         LEGAL STANDARDS


         Summary judgement is appropriate "if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgement as a matter oflaw." Fed. R. Civ. P.

56(a). "A fact is material if it might affect the outcome of the suit under the governing law, and a

dispute is genuine if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party." Anderson v Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). This Court must



6 Plaintiff App'x, Exhibit 11 at 163-168.
7 Plaintiff App'x, Exhibit 12 at 169-173.
8 Plaintiff App ' x, Exhibit 13 at 174-178.
9 Plaintiff App'x, Exhibit 6 at 122-129.

10 Id.
11 Plaintiff App'x, Exhibit 8 at 149-151.
12 Plaintiff App'x, Exhibit 10 at 161-162.
13 Plaintiff App'x, Exhibit 14 at 179-180.

14 Plaintiff App'x, Exhibit 11 at 163-168.
15 Plaintiff App'x, Exhibit 12 at 169-173.
16 Plaintiff App ' x, Exhibit 13 at 174-178.




                                                 3
 Case 2:20-cv-00221-Z-BR Document 52 Filed 08/26/21                      Page 4 of 8 PageID 411



view summary judgement evidence in the light most favorable to the party opposing the motion.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S . 574,587 (1986). Ultimately, however,

the function of this Court is not "to weigh the evidence and determine the truth of the matter but

to determine whether there is a genuine issue for trial." Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 243 (1986).

         Plaintiffs claim rests on 15 U.S.C . § 717f(h) -        which extends Congress' power of

eminent domain to natural gas companies which hold certificates of public convenience and

necessity -and Fed. R. Civ. P. 71.1 (formerly 71 A)-which governs the application of§ 717f(h)

eminent domain proceedings in federal court. FED. R. C1v. P. 71.1; Transcon. Gas Pipe Line Co.,

LLC v. Permanent Easements for 2.14 Acres & Temp. Easements for 3.59 Acres in Conestoga

Twp., Lancaster Cty. , Pennsylvania, Tax Parcel No . 1201606900000, 907 F.3d 725, 738 (3d Cir.

2018).

         Section 717f(h) reads:

         When any holder of a certificate of public convenience and necessity cannot acquire
         by contract, or is unable to agree with the owner of property to the compensation
         to be paid for, the necessary right-of-way to construct, operate, and maintain a pipe
         line or pipe lines for the transportation of natural gas, and the necessary land or
         other property, in addition to right-of-way, for the location of compressor stations,
         pressure apparatus, or other stations or equipment necessary to the proper operation
         of such pipe line or pipe lines, it may acquire the same by the exercise of the right
         of eminent domain in the district court of the United States for the district in which
         such property may be located, or in the State courts. The practice and procedure in
         any action or proceeding for that purpose in the district court of the
         United States shall confom1 as nearly as may be \vith the practice and procedure in
         similar action or proceeding in the courts of the State where the property is situated:
         Provided. That the United States district courts shall only have jurisdiction of cases
         when the amount claimed by the owner of the propc1iy to be condemned exceeds
         $3 .000.

         15 U.S.C . § 717f{h).




                                                   4
 Case 2:20-cv-00221-Z-BR Document 52 Filed 08/26/21                       Page 5 of 8 PageID 412




         ANALYSIS


         A. Jurisdiction

         Before addressing the merits, the Court must review its jurisdiction over this case.

Section 717f(h) conditions federal jurisdiction to controversies in which "the amount claimed by

the owner of the property to be condemned exceeds $3,000."

         In this case, Plaintiff's appraiser most recently valued the easement at $1,080.00 which is

less than the jurisdictional threshold. But Plaintiff made two offers -    both rejected by Defendant

Gray -    to purchase the easement for $3,000 and $4,000 respectively. Plaintiff App'x, Exhibit 3

at 056-061. These figures are sufficient for the amount in controversy, but are not, strictly speaking,

"the amount claimed by the owner of the property" because, by her default, the owner of the

property has not claimed any amount.

         As this statute is rarely litigated, there is a dearth of cases on point about how a district

court should determine the value of the amount claimed by the owner of the property when the

owner fails to show up in court. But there is convincing precedent in other circuits that an offer of

$3,000 or more to buy which is rejected by the owner is sufficient to establish jurisdiction.

Transcon. Gas, 907 F.3d at 731 ("Transcontinental extended written offers of compensation

exceeding $3000 to each of the Landowners, but these offers were not accepted. Transcontinental

thus satisfied the [jurisdictional] requirements.") (footnote omitted). Additionally, it is inequitable

for a defendant to defeat federal jurisdiction by refusing to appear or by merely refusing to clarify

what the owner believes the property is worth. ANR Pipeline Co. v. 62. 026 Acres of Land, 389

F.3d 716, 717-18 (7th Cir. 2004).




                                                   5
 Case 2:20-cv-00221-Z-BR Document 52 Filed 08/26/21                  Page 6 of 8 PageID 413



        Because Plaintiff offered the owner of the property at least $3,000 and was rejected, the

Court is satisfied of its jurisdiction.

        B. Merits

        "When a party does not file an opposition to a motion for summary judgement, the district

court is permitted to consider the facts listed in support of the motion as undisputed and grant

summary judgement if they show that the movant is entitled to judgement in his favor." Jegart v.

Roman Catholic Church of Diocese of Houma Thibodaux, 384 F. App'x 398,400 (5th Cir. 2010).

The only consideration before the Court is whether the facts contained in Plaintiffs Brief are

sufficient for summary judgement. They are.

        When oil and gas corporations seek to condemn land for eminent domain purposes, Section

717f(h) requires the following elements to be proven: (1) the plaintiff has a certificate of public

convenience and necessity; (2) the plaintiff has been unable to acquire the land by contract with

the defendants. See Gulf S. Pipeline Co., LP v. TXMQ-0050.00000: 5.26 Acres, More or Less, in

The Jose Maria De La Garza Surv., Abstract No. 15, Montgomery Cty., 2019 WL 6830834, at *3

(S.D. Tex. Dec. 13, 2019).

        Regarding the first element, the analysis is straightforward because Panhandle possesses a

certificate of public convenience and necessity. When this certificate is held by an oil and gas

corporation, a district court serves merely as enforcement, evaluating the scope of the certificate

and ordering condemnation. GulfS. Pipeline Co., LP v. Lamb, 2016 WL 6876662, at *3 (S.D. Tex.

Nov. 22, 2016).

        Regarding the second element, the undisputed facts show that Plaintiff has been unable to

acquire the land by contract. Plaintiff has made numerous attempts to purchase the easement from




                                                 6
     Case 2:20-cv-00221-Z-BR Document 52 Filed 08/26/21                             Page 7 of 8 PageID 414



Gray. Though both appraisals valued the easement at $1,080, Plaintiff first offered Gray $3,000

for an easement and- when that offer was rejected- $4,000, which was also rejected. 17

         C. Amount of Just Compensation for the Easement:

         Texas state law governs the award of just compensation. Miss. River Transmission Corp.

v. Tabor, 757 F.2d 662, 665 n.3 (5th Cir. 1985) Again, the facts are undisputed. Plaintiff retained

an appraiser who determined the property's best use was for agricultural purposes and determined

the fair market value of the easement to be $1,808.00. Plaintiffs App'x, Exhibit 4 at 064, 084-089.

This appraisal is 90% of the fee simple value of the property. Id. This fair market value was reached

by reliable methods, utilizing sales of comparable properties. State v. G/eannlock Com. Dev., LP,

585 S.W.3d 509, 525 (Tex.App.-Houston [1st Dist.] 2018, pet. denied). Moreover, Defendants

have not submitted any competing evidence. See United States v. 30. 00 Acres of Land, No. 7: 19-

CV-00234, 2020 WL 4344549, at *4 (S.D. Tex. June 9, 2020).

         The Court finds Gray is entitled just compensation of $1,080.00. Because Gray is the only

fee simple holder on record, no other Defendant is entitled to compensation.

         CONCLUSION


         For the foregoing reasons, the Court GRANTS the Plaintiffs Motion and:

      1. CONFIRMS Plaintiffs authority to condemn the easement on the property sought
         by its complaint;

      2. DETERMINES the amount of just compensation payable for the easement on the
         property sought by Plaintiffs complaint is $1,080.00, which shall be paid into the
         Clerk of the Court; and

      3. AW ARDS Plaintiff an easement on the property on the terms of the instrument
         attached to Plaintiffs Complaint as Exhibit 2. Plaintiffs App'x, Exhibit 2 at 049-
         053.



17The Fifth Circuit, unlike some other circuits, has not created a good-faith requirement, but Plaintiffs offers are
evidence of good-faith negotiations.


                                                           7
Case 2:20-cv-00221-Z-BR Document 52 Filed 08/26/21   Page 8 of 8 PageID 415



    SO ORDERED.

    August   Id,2021 .
                                                         !STRICT JUDGE




                                    8
